DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-24 and 27-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Divincenzo et al. (“Divincenzo”; 2016/0030100).
Divincenzo discloses an instrument (Figs. 5A-G) for driving a bone anchor assembly into bone (para. 0005), comprising: a shaft assembly 400 comprising a first handle 420 and an elongate shaft 402 with a distal tip (the end opposite the handle) configured to couple to a bone anchor assembly (paras. 0051 and 0063 and cf. Fig. 2A); and 
a carrier assembly 430 operatively coupled to the first handle 420 and configured to rotate with the shaft assembly 400 in response to rotation of the first handle (para. 0006), the carrier assembly including a depth adjuster 480 (Figs. 5D-G) having a plurality of predefined fixed positioning features, e.g., 490, for allowing a stylet 404 (Fig. 5D) to be releasably coupled by a clamping feature 464 to the carrier assembly 430 in at least one predefined fixed position to position a distal tip (the pointed end; Fig. 5D) of the stylet 404 at a desired position relative to the distal tip of the elongate shaft 402.
Regarding claim 22, the plurality of predefined fixed positioning features, e.g., 490 (Fig. 5F) are spaced longitudinally along the depth adjuster 480 (id.).
Regarding claim 23, at least one predefined fixed positioning feature, e.g., 490, of the plurality of predefined fixed positioning features comprises a notch formed in the depth adjuster 480 (Fig. 5F), the notch being configured to capture a coupling feature 488 on an adjustable positioning feature 486 on the stylet 404 (Fig. 5D) to prevent longitudinal movement of the stylet 404 relative to the carrier assembly 430.
Regarding claim 24, at least one predefined fixed positioning feature, e.g., 490, of the plurality of predefined fixed positioning features is configured to engage the stylet 404 by friction fit by engaging the adjustable positioning feature 486 which engages the stylet by friction fit (Fig. 5G and para. 0070).
Regarding claim 27, a plurality of bone fasteners are further disclosed having different lengths, wherein the plurality of predefined fixed positioning features are spaced apart by a distance that corresponds to a difference between the length of each of the plurality of bone fasteners (para. 0071).
Regarding claim 28, the carrier assembly 430 (Fig. 5A) includes a spring clamping feature 464 having a collapsed configuration and an expanded configuration, the spring clamping feature being configured to apply a clamping force to a portion of the stylet 404 in the collapsed configuration to prevent movement of the stylet relative to the carrier assembly, and the spring clamping feature being configured to release the stylet in the expanded configuration to allow removal of the stylet from the carrier assembly (para. 0064).
Regarding claim 29, at least one predefined fixed positioning feature of the plurality of predefined fixed positioning features comprises by assembly at least one blind hole (annotated Fig. 5G, below) extending proximally from a distal end of the depth adjuster 480.

    PNG
    media_image1.png
    220
    521
    media_image1.png
    Greyscale

Regarding claim 30, the depth adjuster 480 includes a pair of spring flanges (see annotated detail view of Fig. 5G, below) that are configured to receive and compress a portion of the stylet 404 therebetween to thereby prevent removal of the stylet from the depth adjuster 480 (para. 0070).

    PNG
    media_image2.png
    159
    116
    media_image2.png
    Greyscale

Regarding claim 31, the instrument further comprises a second handle 422 (Fig. 5C), wherein the carrier assembly 430 is configured to axially translate relative to the shaft assembly 400 in response to rotation of the second handle 422 relative to the elongate shaft 402, and the carrier assembly 430 is configured to rotate with the shaft assembly in response to rotation of the first handle 420 relative to the second handle 422 (para. 0006).
Regarding claim 32, a drive tube 436 (Fig. 5A) is coupled between the elongate shaft 402 and the first handle 420, wherein the carrier assembly 430 is disposed within the drive tube and has external threads 432 that extend through slots formed in the drive tube (id.) for mating with internal threads 434 formed within the second handle 422 (id.).
Regarding claim 33, the depth adjuster can be defined to include threaded portion 462 (Fig. 5A) along an outer wall of an elongate body 460 that threadably engages an inner wall 432 of the carrier member 430 for fixedly coupling the depth adjuster to the carrier member (id.).
Regarding claim 34, the carrier assembly 430 includes a carrier member (the main portion of the assembly 430) being threadably 432 coupled to threads 434 of a second handle 422, and wherein the depth adjuster 480 is releasably coupled to the carrier member (para. 0069).

Allowable Subject Matter
Claims 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 35-40 allowable over the prior art of record.
Response to Arguments
Applicant's arguments filed 14 July 2022 have been fully considered but they are not persuasive.
Examiner first acknowledges that Applicant’s amendments to claims 31, 33 and 35 overcome the outstanding claim objections.
In addition, the terminal disclaimer filed 14 July 2022, has been approved. Accordingly, the outstanding double patenting rejection has been withdrawn.
	Regarding the rejection under 35 U.S.C. 102, Applicant makes two main arguments, both of which are not persuasive.
	First, Applicant argues at pages 6-7 of the Remarks that the carrier assembly (430 of Divincenzo; e.g., Fig. 5A) is not configured to rotate with the shaft assembly in response to rotation of the first handle. Applicant bases this assertion on a quote from para. 0006 of Divincenzo (cited in the Office action), “Rotation of the first handle while the second handle is held stationary can cause the carrier to non-rotatably translate axially relative to the elongate shaft [402; Fig. 5A].” (emphasis added by Examiner). The second handle (422) must be held stationary while the first handle 420 is rotated (i.e., relative to the first handle) to cause the carrier assembly 430 to non-rotatably translate axially relative to the elongate shaft. When the first handle 420 is rotated and the second handle is not held stationary, the carrier assembly 430 necessarily rotates with the first handle and the elongate shaft 402. This is because the first handle 420 is threadably fixed to portion 436 (see annotated Fig. 5A, below), which includes slots that prevent rotation of the carrier assembly 430 relative to portion 436. Therefore, the carrier assembly 430 is clearly operatively coupled to the first handle 420 and configured to rotate with the shaft assembly in response to rotation of the first handle 420, as required by claim 21. 

    PNG
    media_image3.png
    737
    566
    media_image3.png
    Greyscale

Next, Applicant argues, at page 7 of the Remarks, that Divincenzo fails to teach or suggest “the carrier assembly including a depth adjuster having a plurality of predefined fixed positioning features.”
Applicant acknowledges that the Office action sets forth the depth adjuster 480 (i.e., positioning handle), which includes a plurality of fixed positioning features 490, but argues that “the carrier 430 does not include the positioning handle 480” (emphasis by Applicant). Thus, all the necessary structure is present, but the argument asserts it is not “included” because it is not physically a part of the carrier element 430. However, this is not what is required by the claim.
Examiner maintains that carrier assembly 430 does at least “include” the depth adjuster 480. The relevant portion of the Office action is shown below, which addresses the claim language verbatim, and addresses the relationship of the features:
Divincenzo discloses . . . a carrier assembly 430 operatively coupled to the first handle 420 and configured to rotate with the shaft assembly 400 in response to rotation of the first handle (para. 0006), the carrier assembly including a depth adjuster 480 (Figs. 5D-G) having a plurality of predefined fixed positioning features, e.g., 490, for allowing a stylet 404 (Fig. 5D) to be releasably coupled by a clamping feature 464 to the carrier assembly 430 in at least one predefined fixed position to position a distal tip (the pointed end; Fig. 5D) of the stylet 404 at a desired position relative to the distal tip of the elongate shaft 402.
	
Clearly, a depth adjuster 480 is at least included with the carrier assembly 430. They are functionally and directly interconnected at portions 466/482 thereof (see Figs. 5A and 5D, reproduced below, and para. 0068):


    PNG
    media_image4.png
    371
    686
    media_image4.png
    Greyscale


The depth adjuster 480 is certainly not excluded from engagement and interaction with the carrier assembly 430. Moreover, the claim does not require that it physically be a part of (e.g., be integrally formed with, etc.) the carrier assembly 430. These features work together to set a desired position of the stylet, as established in the Office action. The design of Divincenzo does not omit, exclude or preclude the depth adjuster; rather, the carrier assembly includes the depth adjuster and works directly with it to set a desired position of the stylet. For all these reasons, Applicant’s arguments on this point are not persuasive, and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773